                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                             TAMPA DIVISION

JACOB J. BECKEL,

      Plaintiff,
v.                                                   Case No. 8:16-cv-2059-T-23AAS

FAGRON HOLDING USA, LLC,
JACOB G. JACKSON, FAGRON
NV, GER VAN JEVEREN, and JAN
PEETERS,

      Defendants.
______________________________________/

                                       ORDER

      Jacob J. Beckel (“Beckel”) seeks an order requiring Fagron NV (“Fagron”) to

produce another 30(b)(6) deponent and imposing sanctions for Fagron’s failure to

prepare its original 30(b)(6) deponent. (Doc. 110).

I.    BACKGROUND

      Beckel sues Fagron Holding USA, LLC, Fagron NV (“Fagron”), Jacob G.

Jackson, Ger van Jeveren (“van Jeveren”), and Jan Peeters for alleged

misrepresentations and omissions made in connection with the execution of a Share

Purchase Agreement for the sale of Beckel’s company, AnazaoHealth Corporation.

(Doc. 93).

      After learning van Jeveren would serve as Fagron’s designated corporate

representative, Beckel noticed van Jeveren’s deposition. (See Doc. 110, Ex. B). The

deposition notice outlined eighteen topics. (Id.).

                                           1
      At the deposition, van Jeveren testified he was “totally unprepared.” (Doc. 110,

Ex. A, 89:11–13). Throughout the deposition, van Jeveren could not testify to many

deposition topics and reiterated he had not reviewed the topics or prepared for the

deposition other than a brief meeting with Fagron’s counsel. (Id. at 100:16–18).

      Beckel seeks an order requiring Fagron to produce a properly prepared 30(b)(6)

deponent and requiring an award of attorney’s fees and costs incurred by Beckel’s

counsel for preparation for and attendance at van Jeveren’s deposition. (Doc. 110,

pp. 9–10). In response, Fagron’s counsel asserts they fulfilled their obligation to

prepare van Jeveren for his deposition and van Jeveren testified adequately. (Doc.

115, pp. 8–10). Fagron also argues Beckel ignored the meet and confer requirements

of Local Rule 3.01(g). (Id. at pp. 3–5). Beckel and Fagron both filed supplemental

notices containing their respective positions on the adequacy of the 3.01(g)

conference. (Docs. 116, 117).

II.   ANALYSIS

      A.     Rule 30(b)(6) Topics and Testimony

      Federal Rule of Civil Procedure 30(b)(6) governs deposition notices directed to

an organization. Under this Rule:

             In its notice or subpoena, a party may name as the
             deponent a public or private corporation, a partnership, an
             association, a governmental agency, or other entity and
             must describe with reasonable particularity the matters for
             examination.      The named organization must then
             designate one or more officers, directors, or managing
             agents, or designate other persons who consent to testify
             on its behalf; and it may set out the matters on which each
                                           2
             person designated will testify. A subpoena must advise a
             nonparty organization of its duty to make this designation.
             The persons designated must testify about information
             known or reasonably available to the organization.

Fed. R. Civ. P. 30(b)(6). A Rule 30(b)(6) deponent need not have personal knowledge

of the topics in the deposition notice, but the entity must prepare the deponent to give

adequate and binding answers for the entity. Penn Mutual Life Ins. Co., v. Imperial

Premium Finance, LLC, No. 11-80818-MC-MARRA/JOHNSON, 2011 WL 13228574,

*2 (S.D. Fla. Sept. 14, 2011) (citation omitted); see also Middle District Discovery

(2015) at (II)(A)(4)(b), (e) (“An entity, association, or other organization responding to

a deposition notice or subpoena should make a diligent inquiry to determine the

individual(s) best suited to testify. Counsel for the entity should prepare the

designated witness so that the witness can provide meaningful information about the

designated area(s) of inquiry.”).

      Because the designated person represents the entity and his answers are

binding, the entity’s duty to present and prepare a Rule 30(b)(6) designee goes beyond

matters personally known to that designee.          Continental Casualty Co. v. First

Financial Employee Leasing, Inc., 716 F. Supp. 2d 1176, 1189 (M.D. Fla. 2010)

(citations and quotations omitted). The entity must prepare the designee “so that

they may give complete, knowledgeable and binding answers on behalf of the

corporation.” Id. (quotation omitted).

      Van Jeveren’s testimony demonstrated a lack of preparedness for several of

the eighteen deposition topics.     Topics one through three seek testimony about
                                           3
Fagron’s    acquisition   of   AnazaoHealth,    Bellevue    Pharmacy,     and     Freedom

Pharmaceuticals. (Doc. 110, Ex. B, pp. 2–3). Van Jeveren could testify to little

information surrounding these acquisitions. (See Doc. 110, Ex. A, 14:24–15:3; 16:12–

14; 161:1–6; 17:4–11; 123:12–24).

      Topic seven seeks information about “[r]epresentations made during the

Capital Markets Day held April 25, 2013.” (Doc. 110, Ex. B, p. 3). Van Jeveren had

no knowledge of Capital Markets Day and testified he did nothing to prepare for

questions on the topic. (Doc. 110, Ex. A, 94:16-95:1); see QBE Ins. Corp. v. Jorda

Enterprises, Inc., 277 F.R.D. 676, 688 (S.D. Fla. 2012) (the corporate entity “must

perform a reasonable inquiry for information that is reasonably available to it”).

Topic eight seeks information about “[r]epresentations made in the referenced

prospectus.” (Doc. 110, Ex. B, p. 3). Van Jeveren testified he did not read the

prospectus and knew nothing about it. (Doc. 110, Ex. A, 158:20–24).

      Van     Jeveren     similarly   was   unprepared     to   testify   about   pricing,

reimbursement, and co-pay structure related to compound pain creams maintained

by Fagron (topic ten) and did not review Fagron’s 2015 Annual Report or year-end

financials. (Id. at 111:18–112:11, 154:21–155:3, 155:19–21; Doc. 112, Ex. C, 360:23–

25). Van Jeveren either failed to read, or did not know of, the affidavit by FBI Special

Agent Kevin Fiore (topic eleven), Fagron’s counterclaim (topic seventeen), or Fagron’s

answer and affirmative defenses (topic eighteen). (Id. at 97:7–25; 99:1–12; 161:11–

20, 167:1–14). Thus, Fagron must produce a properly prepared 30(b)(6) designee to

                                            4
testify about deposition topics 1, 2, 3, 7, 8, 10, 11, 17, and 18.

       Preparing a Rule 30(b)(6) designee, however, does not require preparation on

every question on the noticed topics. See Barn Light Elec. Co. v. Barnlight Originals,

Inc., No. 8:14-cv-1955-MSS-AEP, 2016 WL 7155850, at *1 (M.D. Fla. Mar. 1, 2016)

(“The fact that the designees were unable to answer certain, specific questions does

not mean that [the corporate deponents] failed to produce knowledgeable, prepared,

and competent corporate designees.”).             Other than general assertions of

unpreparedness, Beckel offers no support for the argument van Jeveren did not

adequately testify about these topics: the share purchase agreement (topic 4);

representations and concealments made to Beckel prior to the execution of the share

purchase agreement (topic 5); representations made during the December 11, 2014

conference call hosted by van Jeveren and Jake Jackson (topic 6); correspondence

with any government agency regarding compound pain creams (topic 9); van

Jeveren’s resignation as managing director and CEO of Fagron (topic 13); and Jake

Jackson’s departure from Fagron (topic 14).         Beckel has not explained why van

Jeveren’s testimony on these topics was incomplete or specified what meaningful

information Beckel seeks on these topics. Thus, no further testimony is required for

topics 4, 5, 6, 9, 13, and 14.

       Rule 30(b)(6) imposes burdens on both the discovering party and the

designating party. The party seeking discovery must describe the matters with

reasonable particularity and the responding entity must produce a witness who can

                                             5
testify about the noticed topics. QBE Ins. Corp., 277 F.R.D. at 688. “When the

responding party cannot identify the outer limits of the area of inquiry noticed,

compliance is not feasible.” Moore’s Federal Practice § 30.25[2] (3d ed. 2018). The

broad topics seeking testimony on all matters in Fagron’s document production (topic

12), and all facts underlying Fagron’s Rule 26 disclosures (topic 15) and Fagron’s

motion to dismiss (topic 16), lack the requisite particularity. No further testimony is

required for topics 12, 15, and 16.

       B.     Sanctions

       Van Jeveren was unprepared to testify on behalf of Fagron for topics 1, 2, 3, 7,

8, 10, 11, 17, and 18. Fed. R. Civ. P. 37(d) permits the imposition of sanctions when

a person designated under Rule 30(b)(6) is unprepared to testify in that capacity

because “the appearance is, for all practical purposes, no appearance at all.”

Resolution Trust Corp. v. So. Union Co., Inc., 985 F.2d 196, 197 (5th Cir. 1993)

(upholding award of fees and costs against corporate party who produced corporate

representatives lacking knowledge of the matters on which they were to testify); see

also Continental Cas. Co., 716 F. Supp. 2d at 1189 (“If the designated deponent cannot

answer questions regarding the subject matter as to which he is designated, then the

corporation has failed to comply with its Rule 30(b)(6) obligations and may be subject

to sanctions.”).

       Counsel declared he reviewed all deposition topics with van Jeveren to prepare

for the deposition. (Doc. 115, Ex. A, p. 2). Counsel presented van Jeveren with five

                                           6
binders containing 18,000 pages of documents pertinent to the noticed deposition

topics. (Id. at pp. 2–3). Yet, van Jeveren testified he did not review the documents

and was “totally unprepared” for the deposition. (Doc. 110, Ex. A, 89:11–13, 106:14–

15, 108:3–10, 111:6–8). Consistent with the analysis above, Beckel demonstrated

Fagron failed to provide a prepared corporate representative to testify adequately to

nine of the eighteen designated topics.         Thus, Fagron must reimburse Beckel’s

attorney’s fees for 4.6 hours (half of the 9.11 hours of testimony) at a reasonable

hourly rate. (Doc. 110, Exs. A, C). The time spent for preparing for and traveling to

the deposition will not be awarded.

III.   CONCLUSION

       Beckel’s Motion for Sanctions Against Fagron NV for Failure to Comply with

Federal Rule 30(b)(6) (Doc. 110) is GRANTED IN PART AND DENIED IN PART:

       (1)   By February 14, 2019, Fagron must produce a corporate representative

prepared to testify about deposition topics 1, 2, 3, 7, 8, 10, 11, 17, and 18.

       (2)   Fagron must reimburse Beckel’s reasonable attorney’s fees and costs for

4.6 hours spent taking van Jeveren’s deposition (half of the 9.11 hours of testimony).

Each party will bear their own attorney’s fees and costs for preparing for and

traveling to van Jeveren’s deposition.

       (3)   Beckel and Fagron must confer in good faith to stipulate to reasonable

attorney’s fees and costs awarded in paragraph 2. If Beckel and Fagron fail to

stipulate, Beckel may submit a motion and attach affidavits and materials supporting

                                            7
the reasonable amount sought.

      ORDERED in Tampa, Florida on February 5, 2019.




                                    8
